   Case 4:21-cr-00001-MFU Document 4 Filed 01/14/21 Page 1 of 2 Pageid#: 5


                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                        DANVILLE DIVISION
                              CRIMINAL MINUTES – Misdemeanor Information

Case No.: 4:21CR00001                                               Date: 1/14/2021
 Defendant: Stacy Branch Sharpe, bond                        Counsel: Anthony White, retained



PRESENT:         JUDGE:                   Michael F. Urbanski, CUSDJ
                 TIME IN COURT:           2:04-2:54 1h
                 Deputy Clerk:            Kristin Ayersman
                 Court Reporter:          Judy Webb
                 U. S. Attorney:          Charlene Day
                 USPO:                    Bridget Thomason

                                           LIST OF WITNESSES
GOVERNMENT:                               DEFENDANT:
1. Ct – Bridget Thomason, USPO            1.
2.                                        2.
3.                                        3.
4.                                        4.

PROCEEDINGS:
     Misdemeanor Information filed – US recommended resolution for graduation from DTC is the
     Misdemeanor Information, with recommend resolution of two years of probation, and with dismissal of
     418cr26.
     Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
     Defendant placed under oath. Court questions defendant regarding his/her physical and mental condition,
     and advises defendant of his/her rights, and the nature and possible consequences of plea.
     Court accepts plea of guilty.
     Guilty plea form executed and filed.
     Government summarizes evidence to support plea and rests.
     Court finds defendant fully competent and capable of entering a knowing and voluntary and intelligent plea
     and accepts the plea of guilty and finds dft guilty as charged in Count 1
     Oral Waiver of indictment.
     Defendant(s) waives reading of Misdemeanor Information
     Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).
     SOF read into the record by US and to be filed with the court after execution of parties.

DEFENDANT(S) PLEADS:

 DEF. #            GUILTY               NOT GUILTY           NOLO                     REMARKS
           1
    1

    2

    3

    4


PROCEEDINGS:
   Case 4:21-cr-00001-MFU Document 4 Filed 01/14/21 Page 2 of 2 Pageid#: 6

        Court calls USPO, sworn – agrees with recommendation of US for probation, accounting for mandatory
        minimum of incarceration required by statute. In this instance, the period of incarceration can be covered
        by home incarceration because this is a misdemeanor information.
        PSR waived in this case, although PSR was prepared for 4:18CR26 – no objection from either party to
        court considering that PSR. Neither party had/has any objections to the PSR.
        No evidence presented. US proffers information re criminal history related in PSR filed in 4:18CR26.
        Argument as to sentence.
        Allocutions.

SENTENCE IMPOSED AS FOLLOWS:
PROB: 2 years, with home confinement for the first 90 days – courtesy supervision from EDVA
SA:   $50.00 due immediately.
FINE: waived

SPECIAL CONDITIONS OF SUPERVISION (Check applicable conditions):
      The defendant shall reside in a residence free of firearms, ammunition, destructive devices and dangerous
      weapons.
      The defendant shall participate in the Home Confinement Program under home detention for a period of 90
      days and shall abide by all program requirements. The defendant is restricted to his/her residence at all
      times except for employment; education; religious services; medical for self/family, substance abuse, or
      mental health treatment, attorney visits; or other activities pre-approved by the probation officer.
      While under 90 days home detention, the defendant shall submit to telephonic monitoring and Probation
      shall pay the costs of the electronic monitoring service.

ADDITIONAL RULINGS:
      Felony Information 418CR26 dismissed on Government Motion by oral order.
      Defendant advised of right to appeal.
